Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2007

Roy v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2293




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Roy v. USA" (2007). 2007 Decisions. Paper 467.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/467


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-355                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                             NOS. 07-2293 & 07-2397
                               ________________

                             KAMAL KARNA ROY,
                             a/k/a Jungle Democracy,

                                         Appellant

                                         v.

         UNITED STATES OF AMERICA; NEW YORK, NEW YORK;
     PRESIDENT GEORGE BUSH; DICK CHENEY; LISA NISBORN ROY;
     HARRIETSTOWN HOUSING AUTHORITY; CITIZENS BANK; KELLI
  PETERSON; NANCY WOOD; RICHMOND COUNTY DISTRICT ATTORNEY;
    RICHARD OSINDACH; HON. JEFFEREY ROMES; JAMES BAROWSKI;
THE NEW YORK TIMES; ESTELLE KRAUSHANI; WORKERS COMPENSATION
 BOARD, NEW YORK; HON. JOHN ROBERTS; KENTUCKY FRIED CHICKEN;
  TRAVELERS INSURANCE CO.; NYS JUDICIAL COMMISSION; ATTORNEY
    TRAVELERS INS; US DEPARTMENT OF JUSTICE; EXECUTIVE HEAD
    STATE INSURANCE FUND; NBT BANK; CHAIRPERSON TRAVELERS
                          INSURANCE CO.;
NY STATE INSURANCE DEPARTMENT; PRIME MINISTER INDIA; HSBC BANK;
      SOMMATH CHATTURJEE; THE STATE INSURANCE FUND; GOD;
              DOUGLAS J. HAYDES; DEBBIE EORIYAHO
                ____________________________________

                  On Appeal From the United States District Court
                             For the District of Delaware
                            (D.C. Civ. No. 06-cv-00685)
                    District Judge: Honorable Sue L. Robinson
                  _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 23, 2007
      Before: SLOVITER, CHAGARES AND COWEN, CIRCUIT JUDGES.
                               (Filed: September 6, 2007 )

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Appellant Kamal Karna Roy a/k/a Jungle Democracy and other aliases, filed a pro

se complaint in the United States District Court for the District of Delaware. He was

granted leave to proceed in forma pauperis under 28 U.S.C. § 1915. Roy filed his lawsuit

against numerous defendants, including God, the United States of America, United States

President George Bush, Chief Justice of the United States Supreme Court John G.

Roberts, the Prime Minister of India, agencies and officials of the State of New York,

Kentucky Fried Chicken, and The New York Times. Roy’s complaint consists of what

appear to be excerpts of his previous lawsuits.1 Among other things, the complaint

contains references to discrimination, deprivation of government benefits, corruption, the

loss of the power of God to the rulers of society, actions taken by President Bush, Roy’s

exception to Chief Justice Roberts being named to the United States Supreme Court, and

the government of India’s violation of civil rights concerning pension benefits. Roy

sought “up to one-half billion dollars” in United States currency in damages. The District

Court dismissed the complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B). Roy



   1
    The District Court’s order contains a list of Roy’s numerous lawsuit filed throughout
the United States and its territories.
                                        2
appeals 2 and has been granted leave to appeal in forma pauperis.

       The federal in forma pauperis statute permits an indigent litigant to appeal without

paying the administrative costs of proceeding with the appeal. 28 U.S.C. § 1915. The

statute protects against abuses of this privilege by allowing the appeals court to dismiss

the appeal if it is frivolous. Denton v. Hernandez, 504 U.S. 25, 27 (1992). An action is

frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). We may dismiss the appeal where the factual allegations are

delusional, irrational, or wholly incredible. Hernandez, 504 U.S. at 33. Upon review of

the record, we agree with the District Court’s assessment of the complaint and conclude

that the appeal is “clearly baseless” under the Neitzke standard.

       We will dismiss the appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B).




   2
     The District Court dismissed the complaint by memorandum order entered April 13,
2007, as later amended by its revised memorandum order entered April 24, 2007. Roy
filed a notice of appeal and an amended notice of appeal concerning these orders. The
two appeals have been consolidated for all purposes.

                                            3